Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contain legal phraseology, (i.e, “means of a terminal, said individual , said depth map, said biometric feature, said radiation image, said first region.”
 Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, line 12, “and, ” should read “and ”
In claim 3, line 1-2, “the removal” should be “a removal”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 10 - 11, the claim elements:
“a terminal comprising data processing means configured to  obtaining … identification, selection … authentication … comprising  ”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [PARAGRAPH 22: “THE TERMINAL I COMPRISES DATA PROCESSING MEANS 11, TYPICALLY OF PROCESSOR TYPE, MANAGING THE OPERATION OF THE TERMINAL 1, AND CONTROLLING ITS VARIOUS COMPONENTS, MOST COMMONLY IN A UNIT 10 PROTECTING ITS VARIOUS COMPONENTS” AND PARAGRAPH 67: “THE TERMINAL I COMPRISES DATA PROCESSING MEANS 11, OF PROCESSOR TYPE, ADVANTAGEOUSLY FIRST OPTICAL ACQUISITION MEANS 13A (FOR THE ACQUISITION OF A RADIATION IMAGE) AND/OR SECOND OPTICAL ACQUISITION MEANS 13B (FOR THE ACQUISITION OF A DEPTH MAP), AND WHERE APPLICABLE DATA STORAGE MEANS 12 STORING A REFERENCE BIOMETRIC DATABASE”]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the obtaining” in line 2, “the identification” in line 4, “the selection” in line 7, “the detection” in line 9 and “ the authentication” in line 11. There is insufficient antecedent basis for this limitation in the claim. A previous recitation for “the obtaining” , “the identification” , “the selection”, “the detection”  and “ the authentication” cannot be found in claim 10.
Claim 11 is also rejected because it depends on claim 10.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-13 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind including an observation, evaluation, judgment and opinion).
In claim 1, the limitation “identifying in said depth map of a first region of interest likely to contain said biometric feature, as all of the pixels of said depth map associated with a depth value which is within a predetermined range” is a concept performed in the human mind including an evaluation; “selecting in said radiation image of a second region of interest corresponding to said first region of interest identified in the depth map” is a concept performed in the human mind including an observation or an opinion; “detecting of said biometric feature of the individual in said second region of interest selected of said radiation image” is a concept performed in the human mind including an evaluation and/or judgment; “authenticating or identifying of said individual on the basis of the biometric feature detected” is a concept performed in the human mind including an evaluation and/or judgment. The Examiner noted that the step of “obtaining a radiation image and a depth map on each of which appears a biometric feature of said individual” is an insignificant pre-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 are recited at a high-level of generality (i.e., the implementation by data processing and a terminal) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the implementation by data processing and a terminal are no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, claim 1 is not patent eligible. Claim 10 is rejected for similar reason. 

Regarding claims 2 and 11, the additional limitations of “comprises the acquisition of said radiation image from data acquired by first optical acquisition means of the terminal and/or the acquisition of said depth map from data acquired by second optical acquisition means of the terminal”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 2 and 11 are  directed to an abstract idea.

Regarding claim 3, the additional limitations of “wherein said step (c)  further comprises the removal from said radiation image of stationary objects”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract 

Regarding claim 4, the additional limitations of “wherein said step (d) further comprises the adaptation of the exposure of the radiation image in relation to the second region of interest selected.”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 4 is directed to an abstract idea.

Regarding claim 5, the additional limitations of “wherein the radiation image and the depth map have substantially the same viewpoint.”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 5 is directed to an abstract idea.

Regarding claim 6, the additional limitations of “wherein said biometric feature of the individual is selected from a face and an iris of the individual”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into 

Regarding claim 7, the additional limitations of “wherein the step (e) comprises the comparison of the biometric feature detected with reference biometric data stored on data storage means”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 7 is directed to an abstract idea.

Regarding claim 8, the additional limitations of “wherein the step (e) comprises the implementation of an access control based on the result of said biometric identification or authentication”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 8 is directed to an abstract idea.

Regarding claim 9, the additional limitations of “wherein the radiation image is a visible image or an infrared image”  do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical 

Regarding claim 12, the additional limitations (except for the generic computer components) of "authentication or identification of an individual" do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 12 is directed to an abstract idea.

Regarding claim 13, the additional limitations (except for the generic computer components) of "authentication or identification of an individual" do not integrate the mental process into a practical application.  Further, these limitations do not add significantly more to the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 13 is directed to an abstract idea.	
	
Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because

Claim 12 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 12 is directed towards a “computer program product” that include “code instructions”, which broadly encompasses a computer program per se.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since terminology “computer program product” leaves open the possibility 
Appropriate correction is required.  The Examiner suggests amending the computer program product of claim 12 to recite that it is non-transitory or exclude transitory propagating signals. 

Claim 13 is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since terminology “storage means readable” leaves open the possibility that the storage means readable encompass a transitory propagating signal.
Appropriate correction is required.  The Examiner suggests amending the storage means readable of claim 13 to recite that it is non-transitory or exclude transitory propagating signals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bohn (U.S . 20170085790 A1).

Regarding claims 1 and 10, Bohn discloses a method for authentication or identification of an individual, (Fig.2 and Paragraph 34: “method 200 may include, for one or more selected regions of interest, determining biometric information characterizing an object in the region of interest based on the one or more higher-resolution images of the region of interest.”) wherein the method comprises the implementation by data processing means of a terminal (Paragraph 41: “FIG. 7 schematically shows a non-limiting implementation of a computing system 700 that can enact one or more of the methods and processes described above.”) of the following steps:
 (a) obtaining a radiation image (Fig.2 ;Paragraph 14: “obtain one or more lower-resolution images  and Paragraph 16: “one or more higher-resolution images”) and a depth map (Paragraph 26: “a region of interest may correspond to a human subject identified via application of classification methods to the depth data”) on each of which appears a biometric feature of said individual; (Fig.4 and Paragraph 35: “The higher-resolution image 400 includes a human face, and thus may be used to perform facial recognition, eye tracking, and other face-based biometric analysis on aspects of the imaged human face.). 
(b) identifying in said depth map of a first region of interest likely to contain said biometric feature, (Paragraph 30: “method 200 may include, for one or more selected regions of interest, adjusting one or more optical parameters of one or more cameras based on the one or more characteristics of the region of interest ... As one example, referring again to FIG. 3, the region of interest 302A may have a depth value that is less than a depth value of the region of interest 302B.”) as all of the pixels of said depth map associated with a depth value which is within a predetermined range; (Paragraph 28: “ a depth of a region of interest may be used to adjust an optical system focus for that region of interest. In some implementations, depth information may be determined from a depth image of the physical space obtained via a depth camera, e.g. during a lower-resolution scan.”)
(c) selecting in said radiation image (Fig.2 ;Paragraph 14: “obtain one or more lower-resolution images  and Paragraph 16: “one or more higher-resolution images”) and a depth map (Paragraph 26: “a region of interest may correspond to a human subject identified via application of classification methods to the depth data”)  of a second region of interest corresponding to said first region of interest identified in the depth map; (Fig.2 and Paragraph 29: “ once the one or more regions of interest have been identified, method 200 includes, at 208, obtaining, via a higher-resolution camera, a higher-resolution image of each region of interest to the exclusion of other regions.”)
(d) detecting of said biometric feature (Paragraph 34: “determining biometric information”) of the individual in said second region of interest selected of said radiation image (Fig.2 and Paragraph 34: “method 200 may include, for one or more selected regions of interest, determining biometric information characterizing an object in the region of interest based on the one or more higher-resolution images of the region of interest.”)  ; and, 
(e) authenticating or identifying of said individual on the basis of the biometric feature detected. (Fig.2 and Paragraph 34: “method 200 may include, for one or more selected regions of interest, determining biometric information characterizing an object in the region of interest based on the one or more higher-resolution images of the region of interest.”)

Regarding claims 2 and 11, Bohn discloses wherein the step (a) comprises the acquisition of said radiation image (Fig.2 ;Paragraph 14: “obtain one or more lower-resolution images  and Paragraph 16: “one or more higher-resolution images”) and a depth map (Paragraph 26: “a region of interest may correspond to a human subject identified via application of classification methods to the depth data”)  from data acquired by first optical acquisition means (Fig.1, a higher-resolution camera 108 and Paragraph 18: “the higher-resolution camera 108 comprises a line-scan camera, and may be configured to image visible or infrared wavelengths.”)  of the terminal and/or the acquisition of said depth map from data acquired by second optical acquisition means (Paragraph 26: “depth camera”) of the terminal. (Paragraph 26: “the thermal information may be provided by a thermal camera utilized as the lower-resolution camera.”)

Regarding claim 3, Bohn discloses wherein said step (c) further comprises the removal from said radiation image (Fig.2 ;Paragraph 14: “obtain one or more lower-resolution images  and Paragraph 16: “one or more higher-resolution images”) of stationary objects. (Paragraph 15: “the lower-resolution camera 106 may be configured to image a significant portion or an entirety of the physical space 102.”, it shows that lower-resolution camera and high-resolution camera can capture an image of when it is removed from a stationary object)

Regarding claim 4, Bohn discloses wherein said step (d) further comprises the adaptation of the exposure of the radiation image (Fig.2 ;Paragraph 14: “obtain one or more lower-resolution images  and Paragraph 16: “one or more higher-resolution images”)  in relation to the second region of interest selected. (Paragraph 31: “Returning to FIG. 2, at 212, method 200 further may include, for one or more selected regions of interest, adjusting one or more illumination parameters of an illumination source based on the one or more characteristics of the region of interest.”)

Regarding claim 5, Bohn discloses wherein the radiation image (Fig.2 ;Paragraph 14: “obtain one or more lower-resolution images  and Paragraph 16: “one or more higher-resolution images”) and the depth map have substantially the same viewpoint. (Paragraph 13: “the imaging system 100 may provide video conferencing functionality that includes imaging the meeting participants and biometrically identifying the meeting participants based on obtained images.” , and Paragraph 15: “the lower-resolution camera 106 may alternately or additionally include a depth camera, such as a time-of-flight depth camera or structured light depth camera. In any of these implementations, the lower-resolution camera 106 may be configured to image a significant portion or an entirety of the physical space 102.”)

Regarding claim 6, Bohn discloses wherein said biometric feature (Paragraph 34: “determining biometric information”) of the individual is selected from a face and an iris of the individual. (Paragraph 34: “Such biometric information may be used to perform various biometric analysis, such as facial recognition, eye tracking, and biometric identification”)

Regarding claim 7, Bohn discloses wherein the step (e) comprises the comparison of the biometric feature (Paragraph 34: “determining biometric information”) detected with reference biometric data stored on data storage means.(Fig.7,storage subsystem 704) ; (Paragraph 35: “Such biometric information may be used, for example, to identify and register/label the meeting participants” and  Paragraph 45: “Storage subsystem 704 includes one or more physical devices configured to hold instructions executable by the logic subsystem 702 to implement the methods and processes described herein. When such methods and processes are implemented, the state of storage subsystem 704 may be transformed—e.g., to hold different data.”)

Regarding claim 9, Bohn discloses wherein the radiation image (Fig.2 ;Paragraph 14: “obtain one or more lower-resolution images  and Paragraph 16: “one or more higher-resolution images”) is a visible image or an infrared image. (Paragraph 17: “the higher-resolution camera 108 comprises a line-scan camera, and may be configured to image visible or infrared wavelengths.”)

Regarding claim 12, Bohn discloses a computer program product (Fig.7 and Paragraph 41: “FIG. 7 schematically shows a non-limiting implementation of a computing system 700.”) comprising code instructions (Fig.7 , logic subsystem 702 and Paragraph 43: “Logic subsystem 702 includes one or more physical devices configured to execute instructions.”)  for the execution of a method according to claim 1 for authentication or identification of an individual, when said program is executed on a computer. (Fig.7 , computing system 700; Paragraph 43: “the logic machine may be configured to execute instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs.”)

Regarding claim 13, Bohn discloses a storage means readable (Fig.7, storage subsystem 704) by computer equipment on which a computer program product (Fig.7 and Paragraph 41: “FIG. 7 schematically shows a non-limiting implementation of a computing system 700.”) comprises code instructions (Fig.7 , logic subsystem 702 and Paragraph 43: “Logic subsystem 702 includes one or more physical devices configured to execute instructions.”) for the execution of a method according to claim 1 for authentication or identification of an individual

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over . Bohn (U.S . 20170085790 A1), in view of Cobb (U.S. 20190342286 A1)
Regarding claim 8, Bohn discloses all the limitation of the claim scope except  wherein the step (e) comprises the implementation of an access control based on the result of said biometric identification or authentication.
Cobb discloses the claim invention wherein the step (e) comprises the implementation of an access control based on the result of said biometric identification or authentication. (Paragraph 52: “the employee 602 may have the authority to access sensitive data on the cloud based system or data center via the POS system 608. The employee 602 may provide multifactor authentication such as passwords, numbers, and biometric authentication such as a fingerprint, retinal, iris, palm, and facial scans or any combination thereof.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate a system for providing security to a workflow process on a web-based system of  “Cobb”  into an imaging system of  “Bohn” in order to provide multifactor authentication.(Paragraph 52, Cobb).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gousev et al ( U.S. 20180173948 A1), “LOW POWER DATA GENERATION FOR IRIS-RELATED DETECTION AND AUTHENTICATION”, teaches about Systems, methods, and non-transitory computer-readable medium are described for sensing scene-based occurrences. The vision sensor system is configured to, in response to processing of the one or more computed CV features indicating a presence of one or more irises in a scene captured by the at least one sensor array, generate data in support of iris-related operations to be performed by a second processing unit and send the generated data to the second processing unit.
	Yoo et al (U.S. 20180060648 A1), “LIVENESS TEST METHOD AND APPARATUS”, teaches about a processor implemented liveness test method includes extracting an interest region of an object from a portion of the object in an input image, performing a liveness test on the object using a neural network model-based liveness test model, the liveness test model using provided image information of the interest region as first input image information to the liveness test model and determining liveness based at least on extracted texture information from the image information of the interest region by the liveness test model, and indicating a result of the liveness test.
	Hoyos et al (U.S. 20160117544 A1), “SYSTEMS AND METHODS FOR PERFORMING IRIS IDENTIFICATION AND VERIFICATION USING MOBILE DEVICES”, teaches about a method for performing iris recognition of a user based on imagery of the user captured using a mobile computing device is provided. It is also teaches a method for authenticating a user based on imagery of the user captured using a mobile computing device is 
	Steinberg et al (U.S. 20090003708 A1), “MODIFICATION OF POST-VIEWING PARAMETERS FOR DIGITAL IMAGES USING IMAGE REGION OR FEATURE INFORMATION”, teaches about digital image processing and viewing, automated image analysis and processing methods and tools for photographs taken and/or images detected, acquired or captured in digital form or converted to digital form, or rendered from digital form to a soft or hard copy medium by using information about the regions or features in the photographs and/or images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DUY TRAN/            Examiner, Art Unit 2665           

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665